Title: To Thomas Jefferson from Manchot, 12 December 1808
From: Manchot
To: Jefferson, Thomas


                  
                     City of Washington the 12 Dec 1808
                  
                  The Speech of the Marpock the great war chief of the Poutawatamy nation of Indians To the President of the united States
                  Father I the great warrior of your children the Poutawatamy nation of Indians take you by the Hand and selute you and am happy that I have arived at your great Council fire. I was requested by your agent at Fort Wayne to come and se you. This request I willingly complyed with as I have always heard that you loved your red children, and as it gave me an opper tunity to speek to you face to face—
                  Father the treatment your children have received from thier former Fathers the french and British is yet fresh in thier memmarys and it is my wish to cary to my people the maner in which you wish to treat them—
                  Father I have come to se you with an open and good Heart and will Speek freely to you. I have been ingaged in a war with our neighbours the ossages and the war club is now in my Hand for this purpose—
                  Father it is not the wish of your red children to medle in wars that take place between the white people. Nither is it their wish that you should medle in wars that take place among your red children—
                  Father I hope you will send me and my companions home to our people with glad Hearts that when they se us they may Know we have seen our great Father—
                  Father when I have heard your words I wish to return to my people by the way of Baltimore and Philadelphia—
                  Father your agent at Fort Wayne Knows me and my wants and can make them Known to you if called on for that perpose—
                  
                     Marpock His X mark
                  
                  
                     The above is a Free translation of the Marpocks Speech to the President of the united States
                  
                  
                     William Wells
                     
                     Indian Agent
                  
               